DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The previous objection has been overcome in view of the replacement drawings filed 14 July 2022.

Claim Rejections - 35 USC § 112
	The previous rejection has been overcome in view of the change made to claim 8.

Claim Rejections - 35 USC § 103
	The previous rejections have been overcome in view of applicant’s arguments.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9, 13 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018111235, hereafter “Dherde”. As to claims 1 and 25, Dherde discloses a refrigerator comprising at least one main body having a vacuum adiabatic body to form at least one first space configured to store items and a door configured to open or close the at least one main body to allow access to the first space from a second space that is partitioned from the first space; see Figs.1 and 2. The vacuum adiabatic body comprises a first plate 18 configured to define at least a portion of a wall for the first space, a second plate 22 configured to define at least a portion of a wall for the second space and a third space 26 provided between the first plate and the second plate which is a vacuum space.  A refrigerant pipe 62 passes through the third space through an opening provided in at least one of the first plate or the second plate and a tube 110 is configured to surround a portion of the refrigerant pipe. The tube, first plate 18 and the second plate 22 can be metal or plastic [0033], [0035]. However, Dherde does not disclose the tube and plates being the same material. It would have been obvious to one of ordinary skill in the art to make all three parts from the same material in Dherde depending on structural requirements since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Furthermore, Dherde discloses that a metal tube and the first or second plate can be welded together [0026], [0039], which would clearly suggest to one of ordinary skill in the art to use metal first and second plates in order to be able to weld the parts together. In any event, the examiner takes official notice of the fact that inner and outer layers in refrigerators are typically formed from metal, and therefore, it would have been obvious to one of ordinary skill in the art to weld the tube to metal first and second plates. The examiner also takes official notice of the fact that refrigerators typically include components such as a compressor, condenser, expansion device, and evaporator, and therefore, it would have been obvious to one of ordinary skill in the art to include these features in the refrigerator of Dherde. 
	As to claims 2 and 4, the tube in Dherde seals the opening in the plates [0025].
	As to claim 3, Dherde discloses this feature at [0026], [0039].
	As to claim 9, Dherde discloses this feature, for example, in Fig. 7B.
	As to claims 13 and 25, Dherde discloses protruding parts 162, 182, 178, etc. in Fig. 4.
 	As to claims 23 and 24, Figs. &A-D show the claimed feature.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dherde WO2018111235 as applied to claims 1-4, 9, 13 and 22-25 above, and further in view of Jung 2013/0111942. Dherde discloses the invention substantially as claimed; see the above rejection. However, Dherde does not disclose the two refrigerant pipes in contact with each other. Jung discloses an instance where it is desirable to have two refrigerant pipes that pass through inner and outer walls of a refrigerator component in contact with each other [0003], [0023], [0027], [0028] to improve insulating properties. It would have been obvious to one of ordinary skill in the art to have two refrigerant pipes in Dherde contact each other in view of the teachings in Jung to improve insulating properties. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dherde WO2018111235 as applied to claims 1-4, 9, 13 and 22-25 above, and further in view of Jung 2018/0238610. Dherde discloses the invention substantially as claimed; see the above rejection. However, Dherde does not disclose the presence of a heat resistance sheet between the inner and outer plates. Jung discloses the use of a heat resistance sheet between the inner and outer plates of a refrigerator in order to improve insulating properties. It would have been obvious to one of ordinary skill in the art to place a heat resistance sheet between the inner and outer plates of the product of Dherde in view of the teachings in Jung to improve heat insulating properties of the refrigerator. 

	 Allowable Subject Matter
Claims 26-28 are allowed.
Claims 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783